Citation Nr: 0216486	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

(As discussed hereinbelow, the reopened claim of service 
connection for bilateral hearing loss will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO rating decision that declined 
to reopen the veteran's claim of service connection for 
bilateral hearing loss.  A hearing before the undersigned 
Member of the Board was conducted in July 2002. 

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claim of service connection for bilateral hearing 
loss, pursuant to authority granted by 38 C.F.R. § 19.9 
(a)(2) (2002).

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903(2002).


FINDINGS OF FACT

1.  In June 1984, the RO denied the veteran's claim of 
service connection for bilateral hearing loss.  The veteran 
did not enter an appeal from this decision following written 
notification thereof.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the June 1984 
rating decision.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1984, the RO denied service connection for bilateral 
hearing loss on the basis that the condition pre-existed 
service and was not aggravated therein.  The veteran was 
notified of the decision and his appellate rights.  The 
veteran did not appeal the decision.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance. 38 U.S.C.A. § 7105(a), (b).

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case. 38 
U.S.C.A. § 7105(d).

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record. If new, the evidence 
must be "probative" of the issue at hand.

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

At the time of the June 1984 rating decision, the evidence 
included the veteran's service medical records and his claim 
for benefits.  The service medical records show that the 
veteran had hearing loss on entrance examination in August 
1980.  Bilateral high frequency sensorineural hearing loss 
was diagnosed.  The veteran's physical profile (PULHES) 
included H-2 (slightly below normal) for hearing.  The 
veteran underwent audiometric examinations in service and on 
discharge examination in September 1983.  

On this evidentiary record, as noted hereinabove, the RO in 
June 1984 concluded that the veteran had hearing loss which 
pre-existed service and that such was not aggravated by 
service.

In May 1998, the veteran filed an application seeking to 
reopen his claim of service connection for bilateral hearing 
loss.

In connection with his application to reopen, filed in May 
1998, the Board notes that evidence associated with the 
record includes a private audiological report dated in 
February 2000 and a VA audiological examination report dated 
in July 2001 which diagnosed high frequency sensorineural 
hearing loss.  In addition, the veteran presented hearing 
testimony noting that his service as a crewmember for a 
howitzer aggravated his preexisting hearing loss.  He noted 
that he was not wearing earplugs on one occasion when the 
cannon was fired.  

The Board finds particularly significant the veteran's 
testimony that his hearing loss was aggravated in service by 
the noise from cannon fire.

This evidence is certainly new, as it was not of record at 
the time of the prior rating decision.

Furthermore, the evidence is material because, for the first 
time, there is evidence of inservice aggravation.  The 
veteran is competent to state that he was exposed to loud 
noise in service.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for bilateral hearing loss.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The Board has 
considered this new legislation with regard to the issue of 
whether new and material evidence has been submitted.  The 
Board finds, given the favorable action taken hereinabove, 
that no further assistance in developing the facts pertinent 
to that limited issue is required at this time.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

